 SAUNDERS TOOL AND DIE COMPANY263SAUNDERSTOOL AND DIECOMPANYandDISTRICTNo. 108, INTERNA-TIONAL ASSOCIATIONOF MACKNISTS,PETITIONER.Case No.13-RC-2949.November 10, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Rush F. Hall, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer .23.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all production and maintenanceemployees at the Employer's Aurora, Illinois, plant, excluding officeand clerical employees, guards, professional employees, and super-visors as defined in the Act. The Employer contends that the pro-posed unit is inappropriate because it includes seasonal employeeswith year-round employees.The Employer is engaged in the manufacture of plastic toys. Itsbusiness is seasonal in nature.Generally, the operating season begins1The hearing officer referredto the Board theEmployer'smotion to dismiss thisproceeding on the following grounds:(1)The 1952operating season at the Employer'splant is almost finished, and there is a substantial turnover among employees fromseason to season;(2) the Petitioner failed to present evidence of its own in supportof its proposed unit; and(3) no evidence of the Petitioner's compliance with the filingrequirements of the Act was made part of the record.The Employer'smotion to dismiss is hereby denied.For the reasons appearing inparagraph numbered 5 below, we find no merit in the Employer's first contention.TheEmployer's second contention,in our opinion, misconceives the nature of representationproceedings.Such proceedings are not adversary, but are designed merely to ascertainwhether or not a question concerning representation exists. It is immaterial which partypresents the factual material for the record.It is only necessary that there be a fulland complete record,so that the Board will be in a position to decide all the issuesinvolved in the proceeding.United States Pipe&Foundry Company,87NLRB 115.Such a record exists in this case.With respect to the Employer's third contention, theBoard has repeatedly held that the fact of compliance by a labor organization is a matterfor administrative determination.Moreover,we are administratively satisfied that thePetitioner is in compliance.2 The Petitionerhas waived any rightto objectto any electionwhichmay be directedin the instant proceeding on the basis of any of the acts alleged as unfair labor practicesin Case No.13-CA-1202.101 NLRB No. 79. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDabout the first of April and extends through November. At the peakof the season, approximately 250 production and maintenance work-ers are employed.When the production season is over, all nonsuper-visory employees are laid off with the exception of 5 employees in theinjectionmolding department, who engage in miscellaneous mold-ing work during the offseason,3 and such of the Employer's approxi-mately 6 tool and die makers as are needed for retooling work duringthe closed season .4Most of those engaged in production work during the active seasonare local housewives, among whom, according to the Employer, thereis "quite a turn-over" during the season bOther employees hired forproduction work live outside the State of Illinois and spend "a monthor two" at the Employer's plant during the period under discussion.All production workers, however, including those employed on ayear-round basis, work at various steps in the integrated productionprocess carried on by the Employer. In the injection molding depart-ment and in the toolroom, the only departments employing nonsuper-visory employees who are regarded as year-round employees by theEmployer, seasonal employees work the same hours as year-roundemployees, receive comparable wages, exercise the same skills, andperform the same work under the same supervision.All the produc-tion and maintenance employees are hourly paid and work under thesame ultimate supervision. It does not appear that the Employermakes any distinction between seasonal employees and the year-round employees in the benefits and privileges they enjoy.Layoffs among the seasonal employees commence about the end ofNovember, and all such employees are laid off by mid-December.Every one of the seasonal employees laid off at the close of an operatingseason is offered reemployment at the beginning of the followingseason by "telephone and then by letter."Between 25 percent and 30percent of the seasonal employees thus solicited during the past 7years returned to work for the Employer.On the basis of all the foregoing, and the entire record, we find thatthe Employer's seasonal employees and year-round employees have asufficient community of interest to constitute an appropriate bargain-ing unit .66This work is contracted by the Employer for the purpose of retaining these 5 "key"individuals in its employ- on a year-round basis.As of the date of the hearing held onOctober 10, 1952, approximately 36 employees were at work in the injection moldingdepartment.It does not appear that all the Employer's tool and die makers are regularly employedthroughout the year.5 Some of these women work on a part-time basis,as do employees in the toolroom whoare considered by the Employer to be permanent employees.6Gerber Products Company,93 NLRB 1668;The Borden Company,89 NLRB 227;Arkport Dairies, Inc,86 NLRB 319;California Spray-ChemicalCorp., 86 NLRB 453;Wm. P. McDonald Corporation,83 NLRB 427.Cf. such cases relied upon by the Employer SAUNDERSTOOL AND DIE COMPANY265The parties agree, and we find, that the plant superintendent and thenight superintendent are supervisors within the meaning of the Act.We shall therefore exclude them.The Employer would also excludeas supervisors the following individuals, all of whom the Petitionerwould include in the unit :Frank Shepherdis incharge of the injection molding department,which operates on a three-shift basis.Besides receiving more moneythan the employees under him, Shepherd has the right to hire anddischarge employees in his department.We find that Frank Shepherdis a supervisor and shall exclude him from the unit.Charles Bamford, Peter Erath,andJohn DeRoncoare assistantsof Shepherd, each in charge of a different shift.Theyassignwork to,and direct the activity of, the employees in the injection moldingdepartment.Their recommendations concerning discharges, layoffs,and suspensions are given considerable weight.Under these circum-stances, we find that Ransford, Erath, and DeRonco are supervisors,whom we shall exclude.Orman Rogersis the superintendent of the punch press department.He assigns work to the employees in his department and directs thoseemployees in the performance of their work.He has the authorityto discharge employees, and has exercised that authority.Accord-ingly, we find that Orman Rogers is a supervisor and shall excludehim.Perry Cratty,William Biever, Maxine Durham,andFrank Viteoversee the assembly line and keep it running.At the time of thehearing, approximately 160 employees were engaged in assemblywork.Cratty, Biever, and Durham are assigned to the morning shift,and Vite directs the night shift.Cratty, Biever, and Vite are paidmore than the assembly workers.Cratty has authority to dischargeemployees.The others under discussion may make recommendationswith respect to the discharge, suspension, and layoff of employees.Their recommendations carry considerable weight.Under these cir-cumstances, we find that Cratty, Biever, Durham, and Vite are super-visors.We shall therefore exclude them.Robert Morrillis employed in the toolroom, where about six em-ployees are normally employed on a part-time basis.He lays outthe work for these employees and, when there is not work enoughfor all of them, decides which of them is to perform the work available.His recommendations as to the hiring of employees are adopted bythe Employer.He has the authority to recommend the discharge,layoff, and suspensions of employees.Although it appears that Mor-asBear Creek Orchards,87 NLRB 1348,andThe St.Mary's Packing Company,72 NLRB596, in which the Board, holding units of nonseasonal employees alone to be appropriate,relied in part on the fact that no labor organization sought to represent the seasonal andnonseasonal employees in the same unit. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDrill has not yet exercised this authority, the Employer's vice presidenttestified that Morrill's recommendations along these lines would begiven very serious consideration.We find that Morrill is a supervisorand shall therefore exclude him from the unit.Jerry Smithis in charge of the shipping department, where twoother workers are normally employed.Smith assigns work to theseemployees and has the authority to make recommendations to the plantsuperintendent concerning their discharge, layoff,and suspension.In the single instance where such a recommendation was made bySmith, it was followed by the Employer. In these circumstances, wefind that Smith isa supervisorand shall exclude him.Theodore Wagneris in charge of the stockroom ,7 and assigns workto, and directs the activity of, the four employees there employed.Heis paid more than those who work under his direction, and hepossessesthe authority to recommend the discharge, suspension, and recall ofthose employees; his recommendations have been followed by theEmployer in practically every instance.Accordingly, we find thatTheodore Wagner is a supervisor, whom we shall exclude.We find that all production and maintenance employees at theEmployer's Aurora, Illinois, plant, including seasonal employees,but excludingofficeand clerical employees, guards,professional em-ployees, and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.5.The Employer contends that the petition should be dismissed or,in any event, that the holding of any election should be deferred untilits 1953 season,mainly because its production activity for 1952 isalmost at an end, and not more than 30 percent of those employed atthe close of the season can be expected to return to work for the 1953season.We do not agree with the Employer's position.Althoughthis year's operations are drawing to a close, it appears that at thetime of the hearing there were approximately 205 production andmaintenance employees in the employ of the Employer, and that aboutthis same number of employees will continue to be employed by theEmployer at least until November 30 .11Moreover, as indicated above,some of the employees in the unit herein found appropriate are em-ployed by the Employer on a year-round basis.Under all the circum-stances,we find that, notwithstanding the approaching seasonal shut-down by the Employer, and the lack of substantial identity in the'Althoughthe individual in charge of the stockroom is referred to in the record asTheodore Williams, it appears that his correct name is Theodore Wagner.sAs appears above, during the height of its seasonalactivity,the Employer employs.bout 250 employees. KENROSE MANUFACTURING COMPANY, INC.267Employer's complement from season to season,9 the policies of theAct will best be effectuated by the direction of an immediate election.-[Text of Direction of Election omitted from publication in thisvolume.]9In cases such as this, the Board does not condition the holding of elections upon ashowing that there is substantial identity in the employee complement from season toseason.Were we to agree with the Employer's reasoning,we would be precluded fromconducting an election in any seasonal industry where, as is often the case,there is a highrate of turnover from season to season.10 Cf.Franklin County Sugar Company,97 NLRB 936;California Spray-Chemical Corp.,supra;Cain Canning Company,81 NLRB 213.The cases relied upon by the Employer inthis connection contain facts which are decisively distinguishable from those herein.kENROSEMANUFACTURING COMPANY, INC.andTEXTILEWORKERSUNION OF AMERICA, CIO, PETITIONER.Case No. 5-RC-1130.No-vember 10, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Wallerstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer and Intervenor (International Ladies' GarmentWorkers' Union, AFL) on July 1, 1950, entered into a collective bar-gaining contract covering employees at the Employer's two Roanoke,Virginia, plants involved herein.By its terms the contract was tobe effective "July 1, 1950 for a period of two (2) years and .. .terminate on Sept. 30, 1952," subject to a 30-day automatic renewalclause.This contract also contained an unlawful union-securityclause.'On July 18, 1952, the contracting parties entered into a1Theunion-securityclause was as follows:"...It is agreed that during the periodof this agreement or any renewal or extension thereof,the Employer will employ nonebut members in good standing of the Union and will not retain in its employ any workersdeclaredby theUnionnot tobe members thereof in good standing.In the eventthe employershall require additional workers,the Employer shall have theright to engage such workers in the open market.Such workers need not necessarily bemembers of the Union when hired but must become members in good standing after therespective trial period hereinafter referred to."101 NLRB No. 71.